DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 6-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lou (US 2009/0288434 A1).
In regards to claim 1, Lou teaches a thermal expansion valve (TXV) for a heating, ventilation, and air conditioning (HVAC) system (TXV 10 for air conditioning system, see figs. 3 and 9), the TXV comprising: a first inlet chamber (20, Port A and 106) configured to receive refrigerant from a condenser (see figs. 8-9) of the HVAC system; a first outlet chamber (14, Port B) through which the refrigerant from the condenser exits the TXV (see figs. 8-9); and a partition within the first inlet chamber (wall separating port 20 from chamber 106 and containing an orifice 100, see fig. 9; wall containing orifice 100, see fig. 9) defining an aperture (100) between a first portion (port 20) and a second portion (106) of the first inlet chamber (see fig. 9) such that bubbles in the refrigerant rise due to buoyancy and are trapped by the partition in the first portion of the first inlet chamber (bubbles trapped in port 20 rise to the inlet port 51, see paragraph 50) to restrict the bubbles from passing through the TXV to an evaporator of the HVAC system (aperture 100 provides a restrictive flow path, see paragraph 51) until the bubbles shrink to a size smaller than the aperture (limited flow is allowed through the orifice 100 while restricting the flow path to keep bubbles trapped within port 20, Port A, see paragraphs 50-51; Also the functions of trapping the bubbles and restricting the bubbles from passing through the TXV until bubbles shrink below the size of 
a conduction cavity (cavity from port 54 to port 14 and surrounding rod 32, see fig. 9) in fluid communication with the first outlet chamber (leading to port 14, see fig. 9), the conduction cavity is opposite to the first portion of the first inlet chamber (cavity above 33 and port 20 below 33, and cavity predominantly at the left side of the valve and port 20 at the right side of the valve, see fig. 9); and a conduction wall (separation wall with seat 34 located between cavity and chamber 106 as an extension of the valve body 12, and the wall around chamber 59 and the upper wall of port 51, see fig. 9; Also see below annotated fig. 9) separates the conduction cavity from the first portion of the first inlet chamber (see fig. 9); wherein bubbles trapped in the first portion of the first inlet chamber are cooled and reduced in size by conduction when expanded refrigerant is present in the conduction cavity (this is a contingent limitation with a wherein clause, where the process of conduction cools and reduces bubbles when refrigerant is present in the conduction cavity, see MPEP 2111.04; however, in an operational thermal expansion valve, the expanded refrigerant would be present in the conduction cavity (i.e. in front of port 54 within 14(Port B) of Lou), and conduction through the body of the value would occur because most commonly the thermal expansion valves are made of Brass and hence would allow cooling and reduction in size of bubbles trapped in port 20 rising to the inlet port 51, see paragraph 50).

    PNG
    media_image1.png
    420
    521
    media_image1.png
    Greyscale

In regards to claim 2, Lou teaches an orifice (flow opening at seat 34 for rod 32, see figs. 5 and 9) defined by a body (part of the valve body 12) of the TXV between the second portion of the first inlet chamber and the first outlet chamber (between 106 and 14, see fig. 9) to provide fluid communication between the first inlet chamber and the first outlet chamber (see paragraphs 28-29).
In regards to claim 3, Lou teaches a stopper (valve member 33 moved by rod 32) movable into and out of the orifice to control flow of refrigerant therethrough (see paragraphs 28-29, 40-41, 47 and 54).
In regards to claim 6, Lou teaches that the first outlet chamber (14) and the conduction cavity (cavity above seat 34) are a single cavity (see fig. 9) that extends across a push rod (32) that actuates the stopper (33, see paragraph 28).
In regards to claim 7, Lou teaches that the second portion (106) of the first inlet chamber includes a spring (36) that biases a stopper (33) of the TXV in a closed position (33 in contact with the seat 34, see fig. 9 and paragraph 28).
In regards to claim 8, Lou teaches that the first inlet chamber and the first outlet chamber are on opposite sides of a stopper (chamber 106 to the left of 33 and port 20 to the right of 33) that regulates refrigerant flow through the TXV (see fig. 9 and paragraphs 28-29).
In regards to claim 9, Lou teaches that the first inlet chamber is vertically offset from the first outlet chamber (14 horizontally oriented with respect to the body of the valve; however, 106 vertically oriented with respect to the body of the valve 12, see fig. 9).
In regards to claim 10, Lou teaches that the partition divides the first inlet chamber into the first portion and the second portion (port 20 and chamber 106 divided by the wall containing orifice 100, see fig. 9).
In regards to claim 11, Lou teaches a second inlet chamber (16) and a second outlet chamber (18) that are aligned with one another (see fig. 9) and in fluid communication with one another (as indicated by the hollow arrows through ports 16 and 18, see fig. 9 and paragraph 27); wherein the second inlet chamber (16) and the second outlet chamber (18) are between a power assembly of the TXV (23, 24) and the first outlet chamber (ports 16 and 18 located between power assembly 23,24 and port 14 in the valve, see figs. 9 and 1).
In regards to claim 12, Lou teaches that the partition extends vertically more than half way across the first inlet chamber (partition covers all of the port 20 except for 1mm size orifice, see fig. 9 and paragraph 54).
In regards to claim 13, Lou teaches that the partition extends parallel to a longitudinal axis of the TXV (wall containing orifice 100 extends vertically across the inlet chamber 20, see fig. 9).
In regards to claim 14, Lou teaches an orifice (flow opening at seat 34 for rod 32, see figs. 5 and 9) that fluidly connects the first inlet chamber to the first outlet chamber (through chamber 106 and orifice 100); wherein the partition is within the first inlet chamber (wall containing orifice 100 at the end of port 20, see fig. 9) between the orifice and a first inlet opening of the first inlet chamber (see below annotated fig.9, Lou).

    PNG
    media_image2.png
    417
    511
    media_image2.png
    Greyscale

In regards to claim 15, Lou teaches a thermal expansion valve (TXV) for a heating, ventilation, and air conditioning (HVAC) system (TXV 10 for air conditioning system, see figs. 3 and 9), the TXV comprising: a first inlet chamber (20, Port A and 106) configured to receive refrigerant from a condenser (see figs. 8-9) of the HVAC system, the first inlet chamber includes a first portion (port 20) and a second portion (106) of the first inlet chamber (see fig. 9) with an aperture (100) therebetween that fluidly connects the first portion and the second portion together (see fig. 9); a first outlet chamber (14) through which the refrigerant from the condenser exits the TXV (see figs. 8-9); a conduction cavity (cavity above 33 and connected with the outlet chamber 14, see fig. 9) in fluid communication with the first outlet chamber (see fig. 9); a conduction wall (separation wall with seat 34 located between cavity and chamber 106 as an extension of the valve body 12, and the wall around chamber 59 and the wall containing port 51, see fig. 9) separating the conduction cavity from the first portion of the first inlet chamber (see fig. 9), the conduction cavity is opposite to the first portion of the first inlet chamber (cavity above 33 and port 20 below 33, and cavity predominantly at the left side of the valve and port 20 at the right side of the valve, see fig. 9); wherein: bubbles trapped in the first portion of the first inlet chamber are cooled and reduced when expanded refrigerant is present in the conduction cavity (bubbles trapped in port 20 rise to the inlet port 51, see paragraph 50; however, the functions of trapping the bubbles and cooling the trapped bubbles by conduction using expanded refrigerant are inherent to the structure of Lou because Lou teaches the claimed bubble trapping feature (see paragraph 50) and first portion (20) and cavity separated by wall (see fig. 9) required to perform the functions of trapping the bubbles and cooling the trapped bubbles by conduction using expanded refrigerant). Lou also teaches a partition within the first inlet chamber (wall separating port 20 from chamber 106 and containing an orifice 100, see fig. 9; wall containing orifice 100, see fig. 9) defining an aperture (100) between a first portion (port 20) and a second portion (106) of the first inlet chamber (see fig. 9); wherein bubbles in the refrigerant rise due to buoyancy and are trapped by the partition in the first portion of the first inlet chamber (bubbles trapped in port 20 rise to the inlet port 51, see paragraph 50) to restrict the bubbles from flowing to the firs outlet chamber and passing through the TXV (aperture 100 provides a restrictive flow path, see paragraph 51 to the outlet 14; Also limited flow is allowed through the orifice 100 while restricting the flow path, see paragraph 51).
In regards to claim 16, Lou teaches that the aperture (100) is at least partially defined by a partition wall within the first inlet chamber (wall containing orifice 100 within the port 20, see fig. 9), the bubbles that rise due to buoyancy are trapped by the partition in the first portion of the first inlet chamber to restrict the bubbles from passing through the TXV to an evaporator of the HVAC system until the bubbles shrink to a size smaller than the aperture (the functions of trapping the bubbles and restricting the bubbles from passing through the TXV until bubbles shrink below the size of the aperture are inherent to the structure of Lou because Lou teaches the claimed partition (wall containing orifice 100) and aperture (100, see fig. 9, Lou) required to perform the functions of trapping and restricting the bubbles from passing through TXV valve).
In regards to claim 16, Lou teaches that the aperture (100) is at least partially defined by a partition wall within the first inlet chamber (wall containing orifice 100 within the port 20, see fig. 9), the bubbles that rise due to buoyancy are trapped by the partition in the first portion of the first inlet chamber 
In regards to claim 17, Lou teaches an orifice (flow opening at seat 34 for rod 32, see figs. 5 and 9) that fluidly connects the first inlet chamber to the first outlet chamber (through chamber 106 and orifice 100); wherein the partition is within the first inlet chamber (wall containing orifice 100 at the end of port 20, see fig. 9) between the orifice and a first inlet opening of the first inlet chamber (see below annotated fig.9, Lou).

    PNG
    media_image2.png
    417
    511
    media_image2.png
    Greyscale

In regards to claim 18, Lou teaches a stopper (valve member 33 moved by rod 32) movable into and out of the orifice to control flow of refrigerant therethrough (see paragraphs 28-29, 40-41, 47 and 54).
In regards to claim 19, Lou teaches that the first outlet chamber (14) and the conduction cavity (cavity above seat 34) are a single cavity (see fig. 9) that extends across a push rod (32) that actuates a 
In regards to claim 20, Lou teaches that the conduction wall (separation wall with seat 34 located between cavity and chamber 106 as an extension of the valve body 12, and the wall around chamber 59 and the wall containing port 51, see fig. 9) is a portion of body of TXV (part of valve 12, see fig. 9) between the first portion of the first inlet chamber (wall between port 20 and sequence valve 50, see fig. 9) and the conduction cavity (cavity above 33 and port 20 below 33, and cavity predominantly at the left side of the valve and port 20 at the right side of the valve, see fig. 9).

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (US 5,597,117 A).
In regards to claim 1, Watanabe teaches a thermal expansion valve (TXV) for a heating, ventilation, and air conditioning (HVAC) system (thermostatic expansion valve 10a for air conditioning system, see figs. 1), the TXV comprising: a first inlet chamber (321 and 35) configured to receive refrigerant from a condenser (via reservoir 6, see fig. 1) of the HVAC system; a first outlet chamber (322) through which the refrigerant from the condenser exits the TXV (see fig. 1); and a partition (39) within the first inlet chamber (see fig. 1) defining an aperture (39a) between a first portion (321) and a second portion (35) of the first inlet chamber (see fig. 1) such that bubbles in the refrigerant rise due to buoyancy and are trapped by the partition in the first portion of the first inlet chamber to restrict the bubbles from passing through the TXV to an evaporator (8) of the HVAC system until the bubbles shrink to a size smaller than the aperture (hole 39a allows only small size bubbles to pass through the expansion valve 10a, see col. 3, line 64 – col. 4, line 8 and col. 5, lines 10-15);
a conduction cavity (see blow annotated fig. 2) in fluid communication with the first outlet chamber (via 32a, see fig. 2), the conduction cavity is opposite to the first portion of the first inlet when expanded refrigerant is present in the conduction cavity (this is a contingent limitation with a wherein clause, where the process of conduction cools and reduces bubbles when refrigerant is present in the conduction cavity, see MPEP 2111.04; however, in an operational thermal expansion valve, the expanded refrigerant would be present in the conduction cavity, and hence would allow cooling reduction in size of bubbles trapped in port 321 rising to the top of port 321, see fig. 2. Also the functions of trapping the bubbles and cooling the trapped bubbles by conduction using expanded refrigerant are inherent to the structure of Watanabe because Watanabe teaches the claimed bubble trapping feature (see claim 1) and first portion (321) and cavity separated by wall (see below annotated fig. 2) required to perform the functions of trapping the bubbles and cooling the trapped bubbles by conduction using expanded refrigerant).

    PNG
    media_image3.png
    838
    576
    media_image3.png
    Greyscale

Response to Arguments
Applicant's arguments filed 4/2/2021 have been fully considered but they are not persuasive. In response to applicant's argument, conduction cavity sharing a conduction wall with the inlet allows bubbles to cool and reduce in size, and this is not taught by the cited art; the examiner disagrees and points out that both the Lou and Watanabe references teach conduction cavity, first portion of the first inlet chamber and a conduction wall between the conduction cavity and the first portion (see above rejection of claims 1 and 15). Since there are no structural differences between the claimed invention and the cited prior art, all of the functions and the processes achieved by the claimed invention would also be inherent to Lou and Watanabe.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.S/Examiner, Art Unit 3763         

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763